Appeals from so much of an order of the Supreme Court at Special
Term, entered December 11, 1974, in Warren County, which denied motions for summary judgment dismissing the complaint. While plaintiff testified in her examination before trial that the floor was nice for dancing, that she did not know what caused her to fall, and that she noticed no foreign substance on the floor, Special Term points to testimony in an examination before trial of defendant, Norma Jean Towers, that defendant, Wayne Cleveland, "dumped” corn meal on the dance floor some time prior to plaintiffs fall. Thus, the court properly concluded that an issue of fact was raised as to whether the floor was excessively slippery so as to create a dangerous condition, and also an issue of fact as to the defendants’ responsibility therefor. (Baisley v Rose, 35 AD2d 841; Gough v Wadhams Mills Grange No. 1015, 279 App Div 825). Order affirmed, without costs. Greenblott, J. P., Sweeney, Koreman, Larkin and Reynolds, JJ., concur.